DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of copending Application No. 15/727,785 in view of Gaidon et al. (US 9,443,320 B1).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
a.	Regarding claim 1, claim 11 of the copending application discloses a computer-implemented method for adaptive object recognition for a target visual domain given a generic machine learning model, the method comprising:

creating, by the first processing device, an adapted model and identifying classes of the target visual domain using the generic machine learning model, wherein the adapted model is trained using the image features and label selections (claim 11, limitation 3);
creating, by the first processing device, a domain-constrained machine learning model based at least in part on providing domain information the generic machine learning model, such that the domain-constrained machine learning model is trained to recognize the identified classes of the target visual domain, wherein the adapted model is trained using the image features and label selections (claim 11, limitation 4); and
computing, by the first processing device, a recognition result based at least in part on combining predictions of the domain-constrained machine learning model and the adapted model (claim 11, limitation 5).
However, claim 11 of the copending application does not disclose label selections.
Gaidon disclose label selections (Gaidon discloses “an object detector 60, 62 for the category of interest (e.g., cars or people) is trained using a general-purpose labeled dataset” at Fig. 2-S102 and col. 7, lines47-53).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process the general-purpose labeled dataset to claim 11 of the copending application.
The suggestion/motivation would have been to provide “an accurate appearance model [being] enough to reliably track an object in a video … [searching] for the best way to link detections into tracks, thus, directly relying on object detection performance” (Gaidon; col. 2, lines 31-34).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wickenkamp (US 2015/0135238 A1) in view of Gaidon et al. (US 9,443,320 B1).
a.	Regarding claim 1, Wickenkamp discloses a computer-implemented method for adaptive object recognition for a target visual domain given a generic machine learning model, the method comprising:
receiving, by a first processing device, image features extracted by a second processing device, wherein the image features are associated with a target visual domain (Wickenkamp discloses “[a] user … [sending] instructions to control circuitry 304 using user input interface … [being] any suitable user interface, such as a remote control, mouse, trackball, keypad, keyboard, touch screen, touchpad, stylus input, joystick, voice recognition interface, or other user input interfaces” at Fig. 3-310, Fig. 702 and ¶¶0061 and 702; Wickenkamp discloses “the media guidance application [determining] whether media content that is being presented on a first user device includes a simultaneous display of a first media asset and a second media asset” at Fig. 6-602 and ¶0104).
However, Wickenkamp does not disclose receiving label selections;
creating, by the first processing device, , an adapted model and identifying classes of the target visual domain using the generic machine learning model;
creating, by the first processing device, a domain-constrained machine learning model based at least in part on providing domain information the generic machine learning 
computing, by the first processing device, a recognition result based at least in part on combining predictions of the domain-constrained machine learning model and the adapted model.
Gaidon discloses receiving label selections (Gaidon discloses “an object detector 60, 62 for the category of interest (e.g., cars or people) is trained using a general-purpose labeled dataset” at Fig. 2-S102 and col. 7, lines47-53);
creating, by the first processing device, an adapted model and identifying classes of the target visual domain using the generic machine learning model, wherein the apdated model is trained using the image features and label selections (Gaidon discloses training the category of interest using a general-purpose labeled dataset using object detector at Fig. 2-S102 and col. 7, lines 47-53);
creating, by the first processing device, a domain-constrained machine learning model based at least in part on providing domain information the generic machine learning model, such that the domain-constrained machine learning model is trained to recognize the identified classes of the target visual domain (Gaidon discloses generating generic object proposals in an for extracting visual features at Figs. 1-40, 2-S106 and 3-110, 112, 114 and 116 and col.5, lines 39-50; col. 7, lines 59-64); and
computing, by the first processing device, a recognition result based at least in part on combining predictions of the domain-constrained machine learning model and the adapted model (Gaidon discloses the extracted generic object proposals being classified with pertained detectors and the target specific appearance model at Figs. 2-S110 and S112 and col. 8, lines 1-7).

The suggestion/motivation would have been to provide “an accurate appearance model [being] enough to reliably track an object in a video … [searching] for the best way to link detections into tracks, thus, directly relying on object detection performance” (Gaidon; col. 2, lines 31-34).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein combining the predictions further comprises inputting an object image into the domain-constrained machine learning model (Gaidon discloses detecting automatically by classifying with the pre-trained detector at Fig. 2-S114 and col. 8, lines 8-12), wherein, for the object image, the domain-constrained machine learning model generates an output prediction vector (Gaidon discloses using different type of vectors at col. 12, lines 48-col. 13, line 12).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein combining the predictions further comprises inputting an object image into the adapted model (Giadon discloses a probability P(x|Zt;Wi) at equation (3) and col. 12, lines 55-65), wherein, for the object image, the adpated model generates an output prediction vector (Gaidon discloses using different type of vectors at col. 12, lines 48-col. 13, line 12).
d.	Regarding claim 7, the combination applied in claim 1 discloses further comprising:
receiving an adaption task that describes containing a contextual specification of the target visual domain (Gaidon discloses detecting automatically by classifying with the pre-trained detector at Fig. 2-S114 and col. 8, lines 8-12);
creating a domain-constrained machine learning model based at least in part on providing machine learning features and label associated with the target visual domain to the generic machine learning model (Gaidon discloses that using the appearance model and the logistic regression using classifier vector to use for tracking the targets at col. 12, lines 48-col. 13, line 12); 
wherein the domain-constrained machine learning model is created by constraining the domain of a generic machine learning model (Gaidon discloses generating generic object proposals in an for extracting visual features at Figs. 1-40, 2-S106 and 3-110, 112, 114 and 116 and col.5, lines 39-50; col. 7, lines 59-64).
e.	Regarding claim 8, the combination applied in claim 1 discloses wherein combining the predictions is performed without training a separate domain-specific machine learning model (Gaidon discloses predicting the location of the target at Fig. 2-S116 and col. 8, lines 13-16).
f.	Regarding claim 9, the combination applied in claim 1 discloses wherein combining the predictions further comprises inputting features extracted from an object image into the domain-constrained machine learning model (Gaidon discloses reinitializing the targets at Fig. 2-S118 and col. 8, lines 17-23).
g.	Regarding claim 10, the combination applied in claim 1 discloses wherein combining the predictions further comprises inputting features extracted from an object image into the adapted model (Gaidon discloses reinitializing the targets at Fig. 2-S118 and col. 8, lines 17-23).
h.	Regarding claim 11, the combination applied in claim 1 discloses herein, for the object image, the domain-constrained machine learning model performs the following:
generating an output prediction vector represented by the probabilities of that object image belonging to a recognizable class (Gaidon discloses using different type of vectors at col. 12, lines 48-col. 13, line 12); and
normalizing each of the probabilities, respectively (Giadon discloses a probability P(x|Zt;Wi) at equation (3) and col. 12, lines 55-65).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wickenkamp (US 2015/0135238 A1) in view of Gaidon et al. (US 9,443,320 B1), and further in view of  Ito et al. (US 2009/0220156 A1).
a.		Regarding claim 4, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein combining the predictions further comprises performing a linear interpolation.
Ito discloses performing a linear interpolation (Fig. 5 and ¶¶0103-0104).

The suggestion/motivation would have been to enable “a large number of stable local regions … [being] set with low calculation cost” (Ito; ¶0032).
b.	Regarding claim 5, the combination applied in claim 4 discloses wherein the linear interpolation is performed based at least in part on an output prediction vector of the adapted model and an output prediction vector of the domain-constrained machine learning model (Gaidon discloses classifier with feature vector at col. 12, lines 55-60).
c.	Regarding claim 6, the combination applied in claim 4 discloses wherein combining the predictions further comprises computing a fused prediction as a probability of a particular object belonging to an object class of the target visual domain based at least in part on the linear interpolation (Giadon discloses a probability P(x|Zt;Wi) at equation (3) and col. 12, lines 55-65) based at least in part on the linear interpolation (Ito; Fig. 5 and ¶¶0103-0104).

Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN W LEE/Primary Examiner, Art Unit 2664